Citation Nr: 0813936	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  07-02 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for Chiari 1 
malformation.   
 
2.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 2003 to February 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 RO rating decision 
that denied service connection for Chiari 1 malformation and 
for a neck disability.  In July 2007, the veteran testified 
at a Travel Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran's service medical records show that he was 
treated for Chiari 1 malformation and for neck or cervical 
spine problems.  On a medical history report at the time of 
the December 2002 enlistment examination, the veteran checked 
that he did not have dizziness or fainting spells or frequent 
or severe headaches.  He also checked that he did not have 
any bone, joint, or other deformity.  The reviewing examiner 
did not refer any disorders.  The December 2002 objective 
enlistment examination report included notations that the 
veteran's spine and other musculoskeletal systems were normal 
and that his neurological evaluation was normal.  A June 2003 
treatment entry noted that the veteran was seen for a neck 
injury times one day.  He reported that he injured his neck 
during physical training and that he developed pain in the 
back of his neck.  He stated that after the pain, he also 
developed a headache with nausea.  The veteran indicated that 
he presently had some pain, but no nausea.  The assessment 
was cervical strain.  Another June 2003 entry for the 
following day indicated that the veteran reported that the 
pain was a lot better.  The assessment was cervical strain.  
A July 2003 entry reported that the veteran presented for 
follow-up of neck pain for two weeks.  It was noted that the 
veteran stated that he still had pain, although he had taken 
medications and his X-rays were normal.  The assessment was 
cervical strain.  

A March 2004 entry noted that the veteran was seen for 
complaints of a headache.  He reported that while he was 
doing push-ups during physical training at his last duty 
station, something in his neck popped and he got a bad 
headache.  It was noted that a review of the record showed 
that the veteran was treated for cervical strain.  He stated 
that his headaches had worsened since that time.  As to an 
assessment, it was noted that the veteran complained of 
severe headaches that were increasing in severity.  It was 
reported that the veteran was requesting an imaging study and 
that it was probably a good idea that one should be 
performed.  A May 2004 entry noted that the veteran was seen 
recently for headaches that were increasing in severity.  It 
was noted that a magnetic resonance imaging (MRI) study was 
performed and that it showed a Chiari type 1 malformation.  A 
July 2004 entry related an assessment that included 
headaches, chronic, worsening, and Chiari malformation.  
Another July 2004 entry noted an assessment of Chiari-1 
malformation, likely contributing to the veteran's headaches.  

On a medical history form at the time of an August 2004 
examination, the veteran checked that he had dizziness and 
fainting spells and frequent and severe headaches.  The 
reviewing examiner noted that the veteran had a brain 
condition called Chiari type 1 malformation and that he was 
really dizzy after physical training or other strenuous 
activity.  It was also reported that the veteran had 
headaches everyday and that they would wake him up in the 
middle of the night.  The August 2004 objective separation 
examination report noted that the veteran's spine and other 
musculoskeletal systems were normal and that his neurological 
evaluation was normal.  

A September 2004 medical evaluation board report indicated 
that the veteran's Chiari type 1 malformation existed prior 
to service and was permanently aggravated by service.  It was 
noted that the proximate date of origin was unknown.  

An October 2004 statement from J. Iskandar, M.D., an Army 
physician and Assistant Chief, Neurosurgery Service, noted 
that the veteran had a Chiari-1 brain malformation that was 
likely the source of his chronic headaches.  Dr. Iskandar 
stated that such condition could not be defined as a pre-
existing condition with regards to the veteran's military 
service as some of the cases were acquired in nature.  

An October 2004 statement from L. J. Olsen, M.D., another 
Army physician, noted that it was her understanding that 
Chiari-1 malformation was a congenital malformation of the 
skull that resulted in cerebellar tonsils being below the 
foramen magnum as a chronic condition.  Dr. Olsen noted that 
the veteran obtained a letter from Dr. Iskandar that stated 
that it was possible for the Chiari-1 malformation to be 
acquired and that it was possible that the veteran acquired 
such condition after his enlistment in the military.  Dr. 
Olsen stated that she stood corrected and that it was 
possible that the veteran's condition was acquired.  Dr. 
Olsen indicated that as they didn't have a computed 
tomography scan or MRI of the veteran's brain before he 
joined the military or at the time he joined, there was no 
way to be sure when he acquired the condition.  Dr. Olsen 
stated that it was entirely possible, according to Dr. 
Iskandar, a neurosurgeon, that the veteran acquired it after 
enlisting.  

The December 2004 physical evaluation board report noted that 
the veteran had Chiari 1 malformation with partial herniation 
of the cerebellar tonsils.  It was reported that the 
veteran's functional limitations in maintaining the 
appropriate level of adaptability, caused by the physical 
impairments, made him medical unfit to perform his duties.  

A post-service December 2005 VA general medical examination 
report related diagnoses including a normal cervical spine 
examination and Chiari 1 malformation.  A December 2005 VA 
spine examination report indicated a diagnosis of a normal 
cervical spine examination.  Both examination reports noted 
that the veteran's claims file was reviewed.  

A December 2005 VA neurological examination report noted that 
the veteran's claims file was reviewed.  The diagnoses 
included Chiari 1 malformation without hydrocephalus; 
obesity; and use-related low back pain secondary to the 
Chiari 1 malformation and obesity.  The examiner commented 
that the Chari 1 malformation was a congenital defect.  The 
examiner stated that people born with such condition could 
develop headaches and dizziness due to increased intracranial 
pressure caused either by Valsalva maneuvers (exertion during 
breath-holding which increased intracranial pressure by 
increasing venous pressure) or by flexing the neck 
(preventing the egress of cerebrospinal fluid through 
narrowed foramen magnum).  The examiner stated that pursuant 
to the neurological examination, the veteran had intact 
venous pulsations in the optic fundi, indicating low-normal 
intracranial pressure consistent with the MRI showing no 
evidence of hydrocephalus.  The examiner indicated that the 
veteran's neurological condition was static and that he had 
learned how to prevent symptoms.  The examiner remarked that 
there was no evidence of aggravation by service and that 
being a congenital defect, Chiari 1 malformation was not 
caused by or the result of military service.  

The Board observes that the examiner pursuant to the December 
2005 VA neurological examination did not address the medical 
opinions of Dr. Iskandar and Dr. Olsen that Chiari 1 brain 
malformation could be acquired and that the veteran could 
have acquired the disorder after enlisting.  Additionally, 
the VA examiner did not provide any rationale for his 
conclusion that the veteran's condition was not aggravated by 
service.  As noted above, the September 2004 medical 
evaluation report specifically indicated that such condition 
was permanently aggravated by service.  Thus, the Board finds 
that a medical opinion should be obtained on remand.  
38 C.F.R. § 3.159(c)(4).  

Additionally, the Board notes that at the July 2007 Board 
hearing, the veteran testified that he was currently 
receiving VA treatment for his Chiari 1 malformation.  The 
veteran stated that the Chiari problems also involved his 
neck.  He also reported that he specifically underwent a MRI 
as to his condition at the end of May 2007.  The veteran's 
fiancée indicated that the MRI showed that the veteran's 
condition had worsened.  The veteran indicated that the MRI 
was performed at the Columbus, Ohio VA Outpatient Clinic 
(VAOPC).  

The Board observes that there are no VA treatment reports of 
record.  As there are possible VA treatment records that may 
be pertinent to the veteran's claims, they should be 
obtained.  See Bell v. Derwinski, 2 Vet.App. 611 (1992); 38 
C.F.R 3.159(c).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the veteran's VA 
medical records (to specifically include 
a May 2007 MRI), which are not already in 
the claims folder, concerning his claimed 
Chiari 1 malformation and neck problems, 
and dated since his separation from 
service, from the Columbus, Ohio VAOPC.  

2.  Ask the veteran to all other VA and 
non-VA providers who have treated him for 
Chiari 1 malformation and neck problems 
since his separation from service.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  

3.  Make arrangements for the claims 
folder to be reviewed by a VA neurologist 
for a medical opinion to determine the 
nature and likely etiology of the 
veteran's claimed Chiari 1 malformation 
and neck disability.  The report should 
indicate that such has been accomplished.  
The examiner should specifically indicate 
whether the veteran has a diagnosed neck 
or cervical spine disability, as separate 
from Chiari 1 malformation.  The examiner 
should also specifically indicate whether 
the veteran's Chiari 1 malformation is a 
congenital or developmental disorder.  

Based on a review of historical records 
and generally accepted medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
possibility) that (1) the veteran's Chiari 
1 malformation and (2) any diagnosed neck 
or cervical spine disability are 
etiologically related to his period of 
service.  If the examiner finds that the 
veteran's Chiari 1 malformation is a 
congenital or developmental disorder, the 
examiner should indicate whether any such 
pre-service disorder was permanently 
worsened beyond natural progression by 
service.  The examiner should also address 
whether any superimposed injury or disease 
occurred as to the veteran's Chiari 1 
malformation during his period of service.  
Further, the examiner should specifically 
comment on the medical opinions provided 
by Dr. Iskandar and Dr. Olsen.  

4.  Thereafter, review the claims for 
entitlement to service connection for 
Chiari 1 malformation and for entitlement 
to service connection for a neck 
disability.  If the claims are denied, 
issue a supplemental statement of the case 
to the veteran and his representative, and 
they should be given an opportunity to 
respond before the case is returned to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



